Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance 
Claims 1-5, 7, 8, 9-11, 13-17, 19-22 are allowed.  All rejections are withdrawn.  The amendments dated 3-8-21 are entered in full.  This case has an effective filing date of 9-2012. 
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  system, comprising:
one or more sensors including 
at least a light detection and ranging (LIDAR) device, 
wherein the LIDAR device comprises 
a light source and 
a light detector; and 
a controller configured to perform operations comprising:
causing the LIDAR device to perform a scan of an environment, 
wherein the scan of the environment comprises the light source emitting 
a light pulse into the environment and 
the light detector detecting 
a reflected light pulse from an object in the environment, 
wherein the reflected light pulse is a portion of the light pulse; 
determining an intensity of the reflected light pulse;
determining a distance to the object based on a time delay between the light pulse being emitted by the light source and 
the reflected light pulse being detected by the light detector;
determining a reflectance of the object based on the intensity of the reflected light pulse and the distance to the object
controlling the one or more sensors based on the reflectance of the object: 
and identifying the object based, at least in part, on the reflectance of the object”.

Zhang discloses a LIDAR device to determine a range from an object to a vehicle.   See paragraph 35-47, and 102
Zhang is silent as to  “[a]  system, comprising:
one or more sensors including 
at least a light detection and ranging (LIDAR) device, 
wherein the LIDAR device comprises 
a light source and 
a light detector; and 
a controller configured to perform operations comprising:
causing the LIDAR device to perform a scan of an environment, 
wherein the scan of the environment comprises the light source emitting 
a light pulse into the environment and 
the light detector detecting 
a reflected light pulse from an object in the environment, 
wherein the reflected light pulse is a portion of the light pulse; 
determining an intensity of the reflected light pulse;
determining a distance to the object based on a time delay between the light pulse being emitted by the light source and 
the reflected light pulse being detected by the light detector;
determining a reflectance of the object based on the intensity of the reflected light pulse and the distance to the object
controlling the one or more sensors based on the reflectance of the object: 
and identifying the object based, at least in part, on the reflectance of the object”.

Hall teaches an emitter for a LIDAR device that determines an intensity based on a lidar firing and can determine a height of an object based on a time of flight and angular alignment.  In paragraph 31 Hall teaches if a clear terrain reflections is not being obtained due to dust, distance, weather or a reflective surface then a power to the LIDAR is increased however on the other hand if the reflectance that is high Is obtained then a power is reduced. 
However, Hall does not identify the object. 
Hall is silent as to  “[a]  system, comprising:
one or more sensors including 
at least a light detection and ranging (LIDAR) device, 
wherein the LIDAR device comprises 
a light source and 
a light detector; and 
a controller configured to perform operations comprising:
causing the LIDAR device to perform a scan of an environment, 
wherein the scan of the environment comprises the light source emitting 
a light pulse into the environment and 
the light detector detecting 
a reflected light pulse from an object in the environment, 
wherein the reflected light pulse is a portion of the light pulse; 
determining an intensity of the reflected light pulse;
determining a distance to the object based on a time delay between the light pulse being emitted by the light source and 
the reflected light pulse being detected by the light detector;
determining a reflectance of the object based on the intensity of the reflected light pulse and the distance to the object
controlling the one or more sensors based on the reflectance of the object: 
and identifying the object based, at least in part, on the reflectance of the object”.
	Krupkin discloses a boosting of the LIDAR device with more power via an amplifier.  
	Krupkin is silent as to  “[a]  system, comprising:
one or more sensors including 
at least a light detection and ranging (LIDAR) device, 
wherein the LIDAR device comprises 
a light source and 
a light detector; and 
a controller configured to perform operations comprising:
causing the LIDAR device to perform a scan of an environment, 
wherein the scan of the environment comprises the light source emitting 
a light pulse into the environment and 
the light detector detecting 
a reflected light pulse from an object in the environment, 
wherein the reflected light pulse is a portion of the light pulse; 
determining an intensity of the reflected light pulse;
determining a distance to the object based on a time delay between the light pulse being emitted by the light source and 
the reflected light pulse being detected by the light detector;
determining a reflectance of the object based on the intensity of the reflected light pulse and the distance to the object
controlling the one or more sensors based on the reflectance of the object: 
and identifying the object based, at least in part, on the reflectance of the object”.
	Barrett discloses a radar or a lidar unit where a reflectance can be measured as a wave packet signal. 
Barrett is silent as to  “[a]  system, comprising:
one or more sensors including 
at least a light detection and ranging (LIDAR) device, 
wherein the LIDAR device comprises 
a light source and 
a light detector; and 
a controller configured to perform operations comprising:
causing the LIDAR device to perform a scan of an environment, 
wherein the scan of the environment comprises the light source emitting 
a light pulse into the environment and 
the light detector detecting 
a reflected light pulse from an object in the environment, 
wherein the reflected light pulse is a portion of the light pulse; 
determining an intensity of the reflected light pulse;
determining a distance to the object based on a time delay between the light pulse being emitted by the light source and 
the reflected light pulse being detected by the light detector;
determining a reflectance of the object based on the intensity of the reflected light pulse and the distance to the object
controlling the one or more sensors based on the reflectance of the object: 
and identifying the object based, at least in part, on the reflectance of the object”.
	Mayor teaches a lidar device with a high resolution and that has a camera. The lidar is safe for use with a human eye. 
	Mayor is silent as to  “[a]  system, comprising:
one or more sensors including 
at least a light detection and ranging (LIDAR) device, 
wherein the LIDAR device comprises 
a light source and 
a light detector; and 
a controller configured to perform operations comprising:
causing the LIDAR device to perform a scan of an environment, 
wherein the scan of the environment comprises the light source emitting 
a light pulse into the environment and 
the light detector detecting 
a reflected light pulse from an object in the environment, 
wherein the reflected light pulse is a portion of the light pulse; 
determining an intensity of the reflected light pulse;
determining a distance to the object based on a time delay between the light pulse being emitted by the light source and 
the reflected light pulse being detected by the light detector;
determining a reflectance of the object based on the intensity of the reflected light pulse and the distance to the object
controlling the one or more sensors based on the reflectance of the object: 
and identifying the object based, at least in part, on the reflectance of the object”.
	Golden teaches at page 12, section 4.4.1. and item 3 where laser power is increased above a threshold relative to a reflectivity of a target, thus based on the reflectivity of a target the LIDAR emission power is increased for a better scan and resolution for the region; see also page 13 item 9 and page 9, 11, 15, 20 where the scanning of the LiDAR may be increased with a peak power ratio of intensity values 1 -255 and up to 70,000 pulses.  Thus using a high power a better resolution can be made of the object with more pulses. 
	Golden is silent as to  “[a]  system, comprising:
one or more sensors including 
at least a light detection and ranging (LIDAR) device, 
wherein the LIDAR device comprises 
a light source and 
a light detector; and 
a controller configured to perform operations comprising:
causing the LIDAR device to perform a scan of an environment, 
wherein the scan of the environment comprises the light source emitting 
a light pulse into the environment and 
the light detector detecting 
a reflected light pulse from an object in the environment, 
wherein the reflected light pulse is a portion of the light pulse; 
determining an intensity of the reflected light pulse;
determining a distance to the object based on a time delay between the light pulse being emitted by the light source and 
the reflected light pulse being detected by the light detector;
determining a reflectance of the object based on the intensity of the reflected light pulse and the distance to the object
controlling the one or more sensors based on the reflectance of the object: 
and identifying the object based, at least in part, on the reflectance of the object”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668